NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


TERRANCE TRE'JHON MOORE,                 )
DOC #Y62151,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-246
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 3, 2019.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Howard L. Dimmig, II, Public Defender,
and Rachel Roebuck, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Appellee.



PER CURIAM.

             Affirmed.



MORRIS, SALARIO, and BADALAMENTI, JJ., Concur.